DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 and 02/24/2021 was filed after the mailing date of the non-final on Sep. 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-2, 4-18 and 20-22 were previously pending and subject to a non-final action mailed on Sep. 18, 2020. In the response filed on Dec. 18, 2020, claims 1 and 18 were amended, claim 22 was cancelled and claims 23-24 were newly added claims. Therefore, claims 1-2, 4-18, 20-21, and 23-24 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 09, filed Dec. 18, 2020, with respect to the objection to claim 18 have been fully considered and are persuasive. The objection to claim 18 is withdrawn.


Applicant’s arguments, see page 09, filed Dec. 18, 2020, with respect to 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The 112 (b) rejection of claims 1-2, 4-17 and 20-22 has been withdrawn. 

Applicant’s arguments, see pages 9-12, filed Dec. 18, 2020, with respect to claim 1-2, 4-17 and 20-22 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (US PAT: 8,958,662, filed date: Aug. 24, 2014, hereinafter “Grosz”) in view of Hayakawa (US PGPUB 20160259604, filed date: Feb. 24, 2016 hereinafter “Hayakawa”) in further view of Yamaji et al. (US PAT 9,721,189, filed date: Aug. 27, 2015 hereinafter “Yamaji”)
Regarding independent claim 1, Grosz teaches: A control method for an image processing apparatus that outputs a layout image in which an image is arranged in a Grosz – [Col. 4 lines 65-67] [Col. 5 lines 1-5] Insertion of content such as images based on image importance for best fitting the content into a photo slot of a layout. The determination of the best design and insertion and positioning of a photo is disclosed in the present invention.)
receiving, from a user, a predetermined input corresponding to an object; (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping the server utilizes one or more of, but is not limited to, the items or information in the list 518. The list 518 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518.)
acquiring a plurality of pieces of image data; (Grosz – [Col. 29 lines 23-40] Fig. 5, At step 510, the server performs an image analysis on the uploaded images. After the images are analyzed, the server derives automatic image information from the uploaded images. As shown in the list 512, automatic image information is derived by using computer algorithms that are relevant to areas of saliency, face detection, computer vision analysis, photo similarities, photo information, text matrix, photo captions, and so on. Automatic image information may also be derived from image meta-data.)
making an evaluation of each of the acquired plurality of pieces of image data; (Grosz – [Col. 29 lines 23-40] Fig. 5 At step 520, automatic content grouping of images is performed by using both observed image information from the user and automatic image information from the server.)
selecting a plurality of pieces of image data from the acquired plurality of pieces of image data based on the evaluation; (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on.)
and outputting a layout image in which a plurality of images represented by the selected plurality of pieces of image data is arranged in at least one layout region, (Grosz – [Col. 29 lines 51-66] [Col. 30 lines 1-3] Fig. 5 After performing manual tweaks at steps 520 and 524, the user previews a final recommended design of the photo project at step 526. When the user is happy with the final recommended design, the user can order a photobook at step 528. The order may then be sent to a printer as previously described. The process completes at step 530.)wherein, in a case where the acquired plurality of pieces of image data includes a first image data group consisting of a plurality of pieces of first image data which represents an image that contains an object corresponding to the received predetermined input and a second image data group consisting of a plurality of pieces of second image data which represents an image that does not contain the object corresponding to the received predetermined input, (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518.)
Grosz does not explicitly teach: and wherein the control is performed in such a manner that a number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user 
However, Hayakawa teaches: and wherein the control is performed in such a manner that a number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, is greater than a number of pieces of the second image data included in the selected plurality of pieces of image data. (Hayakawa – [0078] [0085] [0089] FIG. 2, Fig. 8. The description continues by returning to FIG. 2. In step S2006, by executing the above-described application, the CPU 1011 performs image analysis and image scoring on the obtained number of images. In summary a layout operation may be performed on only some of the images with the higher scores.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Grosz with Hayakawa because both are in the same field of endeavor of photo album creation. Adding the teaching of Hayakawa to include a user interface for filtering image data based on face recognition algorithm for generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.

Grosz does not explicitly teach: and a second image data group consisting of a plurality of pieces of second image data which represents an image that does not contain the object corresponding to the received predetermined input, in selecting two 
However, Yamaji teaches: and a second image data group consisting of a plurality of pieces of second image data which represents an image that does not contain the object corresponding to the received predetermined input, in selecting two or more pieces of image data from the plurality of pieces of image data, the first image data is selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, in preference to the second image data even when the evaluation of the second image data is higher than that of the first image data by performing control in such a manner that image data is not selected from the second image data group and that image data is selected from among the first image data group based on the evaluation of each of the plurality of pieces of first image data included in the first image data group, (Yamaji – [Col. 4, ll. 63-65; Col. 5, ll. 1-10, 41-65; Col. 6 ll. 10-25] Table 1. The preference analyzer 18 analyzes the preference of the user who is the owner of the image group from among predefined preferences based on the theme of the image group determined by the theme determiner 16. Prioritizing a children image, prioritizing a parent image, prioritizing a children image and parent image, prioritizing a person image, prioritizing a scenery image, prioritizing a person image and scenery image, prioritizing a married couple image, prioritizing groups of people, and the like are predefined as preferences. When the theme of an image group is travel, the preference analyzer 18 analyzes that an image in which a person is photographed (person image) and an image in which scenery is photographed (scenery image) are important (high priority). For example, when the preference of the user is children, the composite image generator 20 selects a certain number of images in which children are photographed from among the plurality of images based on the image analysis information and uses the certain number of images in which the children are photographed to generate composite images of a plurality of patterns. [Col. 7, ll. 30-53] The image evaluator 30 calculates an evaluation value for each of the plurality of candidate images selected by the candidate image selector 28, based on the image analysis information. The image evaluator 30 performs evaluation such that, for example, the evaluation value of a candidate image having image content that corresponds to the pattern of the composite image displayed on the image monitor 24 is greater than the evaluation value of a candidate image having image content that does not correspond to the pattern of the composite image displayed on the image monitor 24. For example, when the composite image corresponds to the person image prioritizing pattern, the evaluation value of a person image is made greater than the evaluation values of other images.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. 
Regarding dependents claim 2, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein the object corresponding to the received input is at least one of an object of person, an object of animal, an object of food, an object of flower, an object of building, an object of stationary article, and an object of vehicle. (Grosz − [Col. 44 lines 63-66] [Col. 45 lines 1-10] According to the present invention, various image analytics may be used to detect various objects in the image data. These image analytics may be configured to detect any number of objects. Some illustrative objects are listed below.)
Regarding dependents claim 4, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: analyzing a feature amount of each of the acquired plurality of pieces of image data, wherein the evaluation of each of the acquired plurality of pieces of image data is made based on the analyzed feature amount. (Grosz – [Col. 5 lines 10-19]  In some embodiments, the insertion of content may be achieved through one or more algorithms for: a ranking of images based on a plurality of image heuristics for calculating image importance, a buffer calculation for a best fitting content into a photo slot, an area of interest selection on a photo, a score for inserting a photo into a photo slot of a layout, a determination of a best design of a design page, a dynamic text insertion algorithm, and a positioning of a photo into a photo slot having a focal box.))
Regarding dependents claim 5, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein the evaluation is made by a score being assigned to each of the acquired plurality of pieces of image data based on a predetermined score axis, and wherein a higher score is assigned to image data the evaluation of which is higher, (Grosz – [Col. 5 lines 10-19]  In some embodiments, the insertion of content may be achieved through one or more algorithms for: a ranking of images based on a plurality of image heuristics for calculating image importance, a buffer calculation for a best fitting content into a photo slot, an area of interest selection on a photo, a score for inserting a photo into a photo slot of a layout, a determination of a best design of a design page, a dynamic text insertion algorithm, and a positioning of a photo into a photo slot having a focal box.)
Grosz does not explicitly teach: and wherein a piece of first image data having a second evaluation higher than a first evaluation from among the first image data group is selected in preference to a piece of first image data having the first evaluation from among the first image data group.
However, Hayakawa teaches: and wherein a piece of first image data having a second evaluation higher than a first evaluation from among the first image data group is selected in preference to a piece of first image data having the first evaluation from among the first image data group. (Hayakawa – [0078] [0085] [0089] FIG. 2, Fig. 8. In step S2006C, the CPU 1011 selects, from the images of the two-year period selected in step S2005, images from the one-year period based on the birthday of the person set as the main character in step S2006A. For example, in FIG. 9, since a person born on Feb. 2, 2002 is set as the main character, images from Feb. 2, 2013 to Feb. 1, 2014 will be further selected in step S2006C.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. Adding the teaching of Grosz to include a user preference for evaluating objects in a group of image data for selecting images based on the user preferences when generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.
Regarding dependents claim 6, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein a predetermined score is added to a score assigned to image data which represents an image that contains the object corresponding to the received input based on the predetermined score axis. (Grosz – [Col. 29 lines 51-66] [Col. 30 lines 1-3] Fig. 5, The server automatically inserts content into the design of the photo project by using, but is not limited to, one or more of the items (computer algorithms) in the list 522. The list 522 comprises image ranking, buffer calculation, areas of interest in an image, scores for insertion, best design determination, dynamic text insertion, photo position in a photo slot, and so on.)
Regarding dependents claim 7, Grosz, Hayakawa and Yamaji
Grosz teaches: wherein, in a case where the first image data group includes a piece of first image data which is acquired by being extracted from moving image data and a piece of first image data which is acquired without being extracted from the moving image data, the piece of first image data acquired by being extracted from the moving image data is selected in preference to the first image data acquired without being extracted from the moving image data. (Grosz – [Col. 29 lines 51-61] Fig. 5, The server utilizes one or more of, but is not limited to, the items or information in the list 516. Based on the information outlined in the list 516 is used to analyzed a plurality of images. The user inputs at step 520 are additional preferences for the server analyzed. The user inputs give rise to observed image information. By using user’s manual inputs or interactions (observed image information) and automated design is generated at step 514. Grosz teaches image and video data in automating insertion of content into a layout)
Regarding dependents claim 8, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein, in a case where the first image data group includes a piece of first image data which is acquired from a server for social networking service and a piece of first image data which is acquired from a region other than the server for social networking service, the piece of first image data acquired from a server for social networking service is selected in preference to the piece of first image data acquired from a region other than the server for social networking service. (Grosz – [Col. 17 lines 1-15] FIG. 1N is a screenshot embodiment 1N1300 showing a method of selecting image files from multiple sources at a handheld or mobile device for creating a project. A method of selection 1N1302 shows a listing of sources where media files may be located. Image files or media files may be selected from a folder camera roll 1N1304, from a social media 1N1306, or from a photo library 1N1308. Camera roll 1N1304 is a file folder where images taken by a camera of the mobile device are stored. Social media 1N1306 comprises outside websites where image or media files are stored, such as, but not limited to, FACEBOOK, TWITTER, and LINKEDIN. Photo library 1N1308 is a file folder where the user can store image files at the mobile device.))
Regarding dependents claim 9, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein, in a case where the object corresponding to the received input is a predetermined object, a layout region having at least one rectangular slot is acquired, and wherein a layout image in which the image represented by the selected image data is arranged in the rectangular slot included in the acquired layout region is output. (Grosz – FIG. 1S and Fig. 7 [Col. 17 lines 39-50] FIG. 1S is a screenshot embodiment 1S1700 showing a completed project at a mobile device. After images are uploaded to the server, as shown by the embodiment 1R1600, the server populates a design of a photobook 1S1702. The user can shuffle images in the design by using a shuffle button 1S1704. Further, the server populates a design of every page of the photobook 1S1702. The user can customize every page of the photobook 1S1702 by using image editing tools provided by the present invention.)
Regarding dependents claim 10, Grosz, Hayakawa and Yamaji
Grosz teaches: wherein the predetermined object is an object a position of which in an image is not specified by predetermined processing for specifying an object contained in an image. (Grosz – [Col. 17 lines 39-50] FIG. 1S and Fig. 7 FIG. 1S is a screenshot embodiment 1S1700 showing a completed project at a mobile device. After images are uploaded to the server, as shown by the embodiment 1R1600, the server populates a design of a photobook 1S1702. The user can shuffle images in the design by using a shuffle button 1S1704. Further, the server populates a design of every page of the photobook 1S1702. The user can customize every page of the photobook)
Regarding dependents claim 11, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 9 as outlined above
Grosz teaches: wherein the predetermined object is an object of a type other than person. (Grosz − [Col. 44 lines 63-66] [Col. 45 lines 1-10] According to the present invention, various image analytics may be used to detect various objects in the image data. These Animals Structures (for example, Eiffel Tower, pyramids, wedding chapel, etc.) Sport items (for example, basketball, football, volleyball, etc.) Landscapes Indoor vs. outdoor Nighttime vs. daytime Nature features (for example, trees, lakes, beaches, etc.))
Regarding dependents claim 12, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein, in a case where the selected image data is image data acquired from moving image data, a layout image in which an image represented by the selected image data is arranged in a slot of a first size included in the layout region corresponding to the acquired information is output, and, in a case where the selected Grosz – [Col. 10 lines 9-11] [Col. 15 lines 40-45] FIG. 1E is a screenshot embodiment 1E500 in which the present invention does an analytical work or analysis work to build a photobook. An exemplary symbol 1E502 teaches that the present invention is building a photobook by performing the analytical work or analysis work, such as an image or video analysis. A media-based project creation utilizes photos, videos, audio-videos, pictures, and/or text. "Object detection" is a specific type of image analysis that detects instances of semantic objects of a certain class in digital images and videos.)
Regarding dependents claim 13, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein the received input is an input for designating one mode of a plurality of modes with respect to an album configured with a plurality of layout images each corresponding to the layout image, and wherein the object corresponding to the received input is an object corresponding to the designated mode of the plurality of modes. (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518. [Col. 44 lines 63-66] [Col. 45 lines 1-10] According to the present invention, various image analytics may be used to detect various objects in the image data.)
Regarding dependents claim 14, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: further comprising specifying an object contained in each of a plurality of images respectively represented by the acquired plurality of pieces of image data, wherein, an object corresponding to the received input is specified as the object included in the first image data and an object corresponding to the received input is not specified as the object included in the second image data. (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518. [Col. 44 lines 63-66] [Col. 45 lines 1-10] According to the present invention, various image analytics may be used to detect various objects in the image data.)
Regarding dependents claim 15, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 14 as outlined above
Grosz teaches: further comprising, in a case where an object contained in each of a plurality of images respectively represented by the acquired plurality of pieces of image data is specified, associating information indicating an image containing which object each of the acquired plurality of pieces of image data represents with each of the acquired plurality of pieces of image data, wherein, the first image data is image data associated with information indicating an image containing an object corresponding to Grosz – [Col. 29 lines 51-61] The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518. [Col. 40 lines 20-25] Once content is accumulated from a server (automatic image information) and user's inputs (observed image information), the present invention utilizes a set of algorithms to lay the content onto a page. The algorithm(s) will utilize the following components described below: Section D.1-D.5)
Regarding dependents claim 16, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein, in a case where the acquired plurality of pieces of image data does not include the first image data group, a piece of image data is selected from the second image data group. (Grosz – [Col. 40 lines 20-25] Once content is accumulated from a server (automatic image information) and user's inputs (observed image information), the present invention utilizes a set of algorithms to lay the content onto a page. The algorithm(s) will utilize the following components described below: Section D.1-D.5)
Regarding dependents claim 17, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein the layout image is output by being displayed on a display unit. (Grosz – Fig. 1S and Fig. 7)
Regarding independent claim 18, Grosz teaches: A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an image Grosz – [Col. 4 lines 24-33] In another embodiment, the present invention is a non-transitory, computer-readable storage medium, the medium having embodied thereon a plurality of computer code executable by a processor to implement the aforementioned steps of (a), (b) and (c). The computer readable storage medium further comprises computer code to implement the aforementioned steps of (d), (e), and (f).)
receiving, from a user, a predetermined input corresponding to an object; (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping the server utilizes one or more of, but is not limited to, the items or information in the list 518. The list 518 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518.)
acquiring a plurality of pieces of image data; (Grosz – [Col. 29 lines 23-40] Fig. 5, At step 510, the server performs an image analysis on the uploaded images. After the images are analyzed, the server derives automatic image information from the uploaded images. As shown in the list 512, automatic image information is derived by using computer algorithms that are relevant to areas of saliency, face detection, computer vision analysis, photo similarities, photo information, text matrix, photo captions, and so on. Automatic image information may also be derived from image meta-data.)
making an evaluation of each of the acquired plurality of pieces of image data; (Grosz –At step 520, automatic content grouping of images is performed by using both observed image information from the user and automatic image information from the server.)
selecting a plurality of pieces of image data from the acquired plurality of pieces of image data based on the evaluation; (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on.)
and outputting a layout image in which a plurality of images represented by the selected plurality of pieces of image data is arranged in at least one layout region, (Grosz – [Col. 29 lines 51-66] [Col. 30 lines 1-3] Fig. 5 After performing manual tweaks at steps 520 and 524, the user previews a final recommended design of the photo project at step 526. When the user is happy with the final recommended design, the user can order a photobook at step 528. The order may then be sent to a printer as previously described. The process completes at step 530.)
wherein, in a case where the acquired plurality of pieces of image data includes a first image data group consisting of a plurality of pieces of first image data which represents an image that contains an object corresponding to the received predetermined input (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping, the server utilizes one or more of, but is not limited to, the items or information in the list 516. The list 516 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518.
Grosz does not explicitly teach: and wherein the control is performed in such a manner that a number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, is greater than a number of pieces of the second image data included in the selected plurality of pieces of image data.
However, Hayakawa teaches: and wherein the control is performed in such a manner that a number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, is greater than a number of pieces of the second image data included in the selected plurality of pieces of image data. (Hayakawa – [0078] [0085] [0089] FIG. 2, Fig. 8. The description continues by returning to FIG. 2. In step S2006, by executing the above-described application, the CPU 1011 performs image analysis and image scoring on the obtained number of images. In summary a layout operation may be performed on only some of the images with the higher scores.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Grosz with Hayakawa because both are in the same field of endeavor of photo album creation. Adding the teaching of Hayakawa to include a user interface for filtering image data based on face recognition algorithm for generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.

Grosz does not explicitly teach: and a second image data group consisting of a plurality of pieces of second image data which represents an image that does not contain the object corresponding to the received predetermined input, in selecting two or more pieces of image data from the plurality of pieces of image data, the first image data is selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, in preference to the second image data even when the evaluation of the second image data is higher than that of the first image data by performing control in such a manner that image data is not selected from the second image data group and that image data is selected from among the first image data group based on the evaluation of each of the plurality of pieces of first image data included in the first image data group,
However, Yamaji teaches: and a second image data group consisting of a plurality of pieces of second image data which represents an image that does not contain the object corresponding to the received predetermined input, in selecting two or more pieces of image data from the plurality of pieces of image data, the first image data is selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, in preference to the second image data even when the evaluation of the second image data is higher than that of the first image data by performing control in such a manner that image data is not selected from the second image data group and that image data is selected from among the first image data group based on the evaluation of each of the plurality of pieces of first image data included in the first image data group, (Yamaji – [Col. 4, ll. 63-65; Col. 5, ll. 1-10, 41-65; Col. 6 ll. 10-25] Table 1. The preference analyzer 18 analyzes the preference of the user who is the owner of the image group from among predefined preferences based on the theme of the image group determined by the theme determiner 16. Prioritizing a children image, prioritizing a parent image, prioritizing a children image and parent image, prioritizing a person image, prioritizing a scenery image, prioritizing a person image and scenery image, prioritizing a married couple image, prioritizing groups of people, and the like are predefined as preferences. When the theme of an image group is travel, the preference analyzer 18 analyzes that an image in which a person is photographed (person image) and an image in which scenery is photographed (scenery image) are important (high priority). For example, when the preference of the user is children, the composite image generator 20 selects a certain number of images in which children are photographed from among the plurality of images based on the image analysis information and uses the certain number of images in which the children are photographed to generate composite images of a plurality of patterns. [Col. 7, ll. 30-53] The image evaluator 30 calculates an evaluation value for each of the plurality of candidate images selected by the candidate image selector 28, based on the image analysis information. The image evaluator 30 performs evaluation such that, for example, the evaluation value of a candidate image having image content that corresponds to the pattern of the composite image displayed on the image monitor 24 is greater than the evaluation value of a candidate image having image content that does not correspond to the pattern of the composite image displayed on the image monitor 24. For example, when the composite image corresponds to the person image prioritizing pattern, the evaluation value of a person image is made greater than the evaluation values of other images.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. Adding the teaching of Grosz to include a user preference for evaluating objects in a group of image data for selecting images based on the user preferences when generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.
Regarding dependents claim 20, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz does not explicitly teach: receiving an input of a setting value regarding the object corresponding to the received input, wherein the control is performed in such a manner that the number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, differs depending on content of the setting value regarding the object corresponding to the received input. 
However, Hayakawa teaches: receiving an input of a setting value regarding the object corresponding to the received input, wherein the control is performed in such a manner that the number of pieces of the first image data included in the plurality of pieces of image data and selected automatically, without receiving a selection from the user after acquiring the plurality of pieces of image data, differs depending on content of the setting value regarding the object corresponding to the received input. (Hayakawa – [0078] [0085] [0089] FIG. 2, Fig. 8. In step S2006C, the CPU 1011 selects, from the images of the two-year period selected in step S2005, images from the one-year period based on the birthday of the person set as the main character in step S2006A. For example, in FIG. 9, since a person born on Feb. 2, 2002 is set as the main character, images from Feb. 2, 2013 to Feb. 1, 2014 will be further selected in step S2006C. A main character setting change based on the received input in fig. 9.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. Adding the teaching of Grosz to include a user preference for evaluating objects in a group of image data for selecting images based on the user preferences when generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.
Regarding dependents claim 21, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: wherein the predetermined input is one input of a plurality of inputs respectively corresponding to different objects. (Grosz – [Col. 29 lines 51-61] Fig. 5, For automatic content grouping the server utilizes one or more of, but is not limited to, the items or information in the list 518. The list 518 comprises timestamps, image similarities, image sequences, photo importance, aesthetics, and so on. User inputs at step 520 come from, but are not limited to, one or more items on the list 518.)
Regarding dependents claim 23, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz does not explicitly teach: wherein control is performed in such a manner that, in selecting two or more pieces of image data from the plurality of pieces of image 
However, Yamaji teaches: wherein control is performed in such a manner that, in selecting two or more pieces of image data from the plurality of pieces of image data, image data is not selected from the second image data group and that image data is selected from among the first image data group based on the evaluation of each of the plurality of pieces of first image data included in the first image data group, and control is performed in such a manner that, in selecting at least one piece of image data different from selecting the two or more pieces of image data from the plurality of pieces of image data, image data is not selected from an image data group consisting of a plurality of pieces of image data which represents an image that does not contain other object different from the object corresponding to the received predetermined input, and image data is selected from among an image data group consisting of a plurality of Yamaji – [Col. 4, ll. 63-65; Col. 5, ll. 1-10, 41-65; Col. 6 ll. 10-25] Table 1. [Col. 7, ll. 30-53])
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. Adding the teaching of Grosz to include a user preference for evaluating objects in a group of image data for selecting images based on the user preferences when generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.
Regarding dependents claim 24, Grosz, Hayakawa and Yamaji discloses all the features with respect to claim 1 as outlined above
Grosz teaches: dividing the acquired plurality of pieces of image data into a plurality of groups depending on image capturing time; (Grosz – [Col. 3 ll. 41-65] In one embodiment, the present invention is a method of automating a creation of a media project in a client-server environment via a graphical user interface (GUI) of a user device, after a user of said device uploads media files from said device to a server, the method comprising: (a), (b), and (c). (b) grouping of said media files into a group by using automated rules of grouping, and inserting said group of media files into said design, wherein said design is a spread, and wherein said rules of grouping comprise timestamps, image similarities, approximations of image sequence, image scores by repetition of images, or aesthetics;)
Grosz does not explicitly teach: wherein selecting one piece of image data from the plurality of pieces of image data is selecting the image data from one of the plurality of groups, and wherein control is performed in such a manner that, in selection from the plurality of pieces of image data, two or more pieces of image data are not selected from one of the plurality of groups. 
However, Hayakawa teaches: wherein selecting one piece of image data from the plurality of pieces of image data is selecting the image data from one of the plurality of groups, and wherein control is performed in such a manner that, in selection from the plurality of pieces of image data, two or more pieces of image data are not selected from one of the plurality of groups. (Hayakawa – [0078] [0085] [0089] FIG. 2, Fig. 8. In step S2006, by executing the above-described application, the CPU 1011 performs image analysis and image scoring on the obtained number of images. In summary a layout operation may be performed on only some of the images with the higher scores.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Yamaji with Grosz and Hayakawa because all in the same field of endeavor of photo album creation. Adding the teaching of Grosz to include a user preference for evaluating objects in a group of image data for selecting images based on the user preferences when generating a photo album. One of ordinary skill in the art would have been motivated to make such modification for allowing a user to easily lay out images in a photo album.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177